Opinion issued May 10, 2007

















In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00284-CV



IN RE ALBERT ORTIZ AND ROBERT ORTIZ, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relators, Albert Ortiz and Robert Ortiz, challenge the
trial court's (1) April 3, 2007 order requiring the production of certain medical records.
	We deny the petition for writ of mandamus.
PER CURIAM


Panel consists of Justices Nuchia, Hanks, and Bland. 
1.             
            
              -